DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/20, 7/19/21, 11/19/21 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 2/8/2022”. Applicant’s amendments of claims 1,13 and 18; cancellation of claims 5, 17 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-4, 6-16, 18-20 are pending wherein claims 1 and 13 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 10, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (DE10 2017 105918 A1 hereinafter Lambert) over Ray et al (US 2017/0018049 A1 hereinafter Ray).
Regarding Claim 1, Lambert discloses in Figs 1(a)-1(f) and 3: A light emitting device, comprising:
a flexible substrate (1) having a substrate length, a first substrate surface and a second substrate surface, the flexible substrate configured to be flexibly wrenched about a longitudinal axis that is parallel to the substrate length (see Fig 1(f)); 
a plurality of LED packages (3) disposed on the first substrate surface, wherein each LED package of the plurality of LED packages is configured to emit light outward from the flexible substrate [0006,0009],
Lambert does not disclose: driver circuitry disposed on the second substrate surface of the flexible substrate;
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry.
However, Ray in a similar device teaches in [0054]: driver circuitry disposed on the second substrate surface of the flexible substrate (14);
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages (16) and the driver circuitry (abstract, [0005, 0006, 0053-0056].
References Lambert and Ray are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lambert with the specified features of Ray because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ray and Lambert so that the driver circuitry disposed on the second substrate surface of the flexible substrate; and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry as taught by Ray in Lambert’s device since, this provides a compact display device with increased brightness..

Regarding Claim 2, Lambert and Ray disclose: The light emitting device of claim 1, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein the flexible substrate (1)  is configured to be twistably or rotatably wrenched about the longitudinal axis (See Fig 1(f) and 3).

Regarding Claim 3, Lambert and Ray disclose: The light emitting device of claim 1, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein the flexible substrate (1) is configured to be twisted and/or rotated within a range of one or more of 0° to 90°, 90° to 180°, or 180° to 360° (See Fig 1(f) and 3).

Regarding Claim 4, Lambert and Ray disclose: The light emitting device of claim 1, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein the flexible substrate (formed of metal coated with plastic is capable of radiating heat) is configured to radiate heat [0013].

Regarding Claim 9, Lambert and Ray disclose: The light emitting device of claim 1, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein each LED package (3) of the plurality of LED packages comprises an LED package width (See Fig 1(d)).

Regarding Claim 10, Lambert and Ray disclose: The light emitting device of claim 9, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein a substrate width of the flexible substrate (1)  is one or more of equivalent to or exceeds at least one LED package width (3) (See Fig 1(d)).

Regarding Claim 13, Lambert discloses in Figs 1(a)-1(f) and 3:  A lighting apparatus, comprising:
a transparent housing (11);
a base for electrically coupling with a lighting socket (10/15); and
a light emitting device (13) electrically couplable with the base and housed within the transparent housing, wherein the light emitting device comprises:
a flexible substrate (1) having a substrate length, a first substrate surface, and a second substrate surface, the flexible substrate configured to be flexibly wrenched about a longitudinal axis that is parallel to the substrate length (See Fig 1(f) and Fig 3); 
a plurality of LED packages (3) disposed on the first substrate surface, wherein each LED package of the plurality of LED packages is configured to emit light outward from the flexible substrate (See Fig 3) [0042, 0067, 0006, 0010].
Lambert does not disclose: driver circuitry disposed on the second substrate surface of the flexible substrate;
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry.
However, Ray in a similar device teaches in [0054]: driver circuitry disposed on the second substrate surface of the flexible substrate (14);
and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages (16) and the driver circuitry (abstract, [0005, 0006, 0053-0056].
References Lambert and Ray are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lambert with the specified features of Ray because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ray and Lambert so that the driver circuitry disposed on the second substrate surface of the flexible substrate; and a plurality of leads/traces disposed on the second substrate surface of the flexible substrate and electrically couplable with the plurality of LED packages and the driver circuitry as taught by Ray in Lambert’s device since, this provides a compact display device with increased brightness.

Regarding Claim 16, Lambert and Ray disclose: The light emitting device of claim 13, Lambert further discloses in Figs 1(a)-1(f) and 3:  wherein the base comprises one or more of an Edison-type base, a G4-type base, a G6.35-type base, a G6.35-type base, a G9-type base [0061].

Regarding Claim 18, Lambert and Ray disclose: The light emitting device of claim 13, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein the base (10/15) is mechanically and/or electrically couplable (through wiring 14) to the light emitting device (3) such that electrical current is provided to the light emitting device (See Fig 3).
Lambert does not disclose: driver circuitry disposed on the second substrate surface of the flexible substrate.
However, Ray in a similar device teaches in [0054]: driver circuitry disposed on the second substrate surface of the flexible substrate (14) and connected to the LED devices on the first substrate surface of the flexible substrate(abstract, [0005, 0006, 0053-0056].
References Lambert and Ray are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lambert with the specified features of Ray because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ray and Lambert so that the driver circuitry disposed on the second substrate surface of the flexible substrate is coupled to the LED devices (and thus to the base of the combined device of Lambert and Ray) as taught by Ray in Lambert’s device since, this provides a compact display device with increased brightness..

Regarding Claim 19, Lambert and Ray disclose: The light emitting device of claim 13, Lambert further discloses in Figs 1(a)-1(f) and 3:  wherein each LED package of the plurality of LED packages (3) comprises an LED package width and wherein a substrate width of the flexible substrate (1) is one or more of equivalent to or exceeds at least one LED package width (See Fig 1(d)).

Regarding Claim 20, Lambert and Ray disclose: The light emitting device of claim 13, Lambert further discloses in Figs 1(a)-1(f) and 3: wherein the flexible substrate (1) is configured to be twisted and/or rotated within a range of one or more of 0° to 90°, 90° to 180°, or 180° to 360° (See Fig 1(f) and 3).

Claims 6 and 14(addressed in “()”) are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (DE10 2017 105918 A1 hereinafter Lambert) in view of Ray et al (US 2017/0018049 A1 hereinafter Ray) and further in view of Miskin et al (US 2019/0045593 A1 hereinafter Miskin).
Regarding Claim 6(14), Lambert and Ray disclose: The light emitting device of claim 1 (13).
Lambert and Ray specifically do not disclose: wherein the plurality of LED packages comprise phosphor-based LED packages.
However, Miskin in a similar device teaches in Claim 47: wherein the plurality of LED packages comprise phosphor-based LED packages.
References Lambert, Ray and Miskin are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lambert and Ray with the specified features of Miskin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Miskin, Ray and Lambert so that the plurality of LED packages comprise phosphor-based LED packages as taught by Miskin in Lambert’s and Ray’s device since, phosphor based LED packages provide for varied colors of light as desired by the Application.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (DE10 2017 105918 A1 hereinafter Lambert) in view of Ray et al (US 2017/0018049 A1 hereinafter Ray) and further in view of Miskin et al (US 2019/0045593 A1 hereinafter Miskin) and further in view of Xiao et al (US 2020/0209658 A1 hereinafter Xiao).
Regarding Claim 8, Lambert, Ray and Miskin disclose: The light emitting device of claim 6.
Lambert, Ray and Miskin do not disclose: wherein the plurality of LED packages are configured to emit blue light.
However, Xiao in a similar device teaches in [0019: wherein the plurality of LED packages are configured to emit blue light.
References Lambert, Ray, Xiao and Miskin are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lambert, Ray and Miskin with the specified features of Xiao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Miskin, Ray, Xiao and Lambert so that wherein the plurality of LED packages are configured to emit blue light as taught by Xiao in Lambert’s , Ray’s and Miskin’s device since, phosphor based blue LED packages provide for varied colors of light as desired by the Application.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (DE10 2017 105918 A1 hereinafter Lambert) in view of Ray et al (US 2017/0018049 A1 hereinafter Ray) and further in view of Park et al (US 2019/0293242 A1 hereinafter Park).
Regarding Claim 11, Lambert and Ray disclose: The light emitting device of claim 1. Lambert discloses that the flexible substrate is made of a plastic material [0013]
 Lambert and Ray do not disclose: wherein the flexible substrate comprises polyamide.
However, Park in a similar device discloses in Claim 2 that the flexible substrate comprises polyamide.
References Lambert, Ray and Park are analogous art because they both are directed to LED strip devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lambert and Ray with the specified features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park, Ray and Lambert so that the flexible substrate comprises polyamide as taught by Park in Lambert’s and Ray’s device since, phosphor based blue LED packages provide for varied colors of light as desired by the Application.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (DE10 2017 105918 A1 hereinafter Lambert).
Regarding Claim 12, Lambert discloses in Figs 1(a)-1(f) and 3: The light emitting device of claim 10, wherein the substrate width is 1 to 2 mm and [0015-0016].
Lambert does not disclose: the substrate length is 5 cm.
However, the Applicant has not disclosed that having the substrate length at a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the length of the substrate also determines the light intensity and LED size and thus the substrate length would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “a substrate length” as a "result effective variable”, and arrive at the recited limitation.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Lambert and Rifat reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Lambert and Ray as shown in the rejection above.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811